I am unable to agree with the views expressed by Judge ANDERSON. I do not understand the facts, in all respects, as he does, and it will be necessary to write a statement of the controlling facts as I get them from the record, although we do not radically differ in the main.
In 1914 Cassidy Bayou drainage district, appellee herein, was organized under the provision of chapter 195, Laws of 1912, as amended by the Laws of 1914, chapter 269. Among the plans for the protection of the territory embraced in the drainage district was the construction of a dam across Cassidy Bayou, southwest of Belen, Miss., at which point Moore's Bayou joins Cassidy's Bayou. Cassidy Bayou is a stream into which water flows the greater part of the year, having a definite channel and banks. Moore's Bayou extends northwest from Belen for a distance of about twenty miles and drains a large territory; several minor Delta streams of various names flowing into it. In ordinary stages water flows through Moore's and Cassidy Bayou, into the Coldwater river, at or near Marks, Miss.; but when the water in Cassidy Bayou becomes from three to four feet deep, it then flows in a westerly or southerly direction, and finally empties into the Tallahatchie river about eighty miles southwest by way of the Bayou, but a considerable shorter distance on a direct line from Marks. Cassidy Bayou is a flat stream, and the water flowing therein is sluggish. The fall from Marks to Belen is only about six-tenths of a foot, the distance of the river's meandering being about *Page 143 
twelve or fourteen miles, and approximately half that distance in a direct line. The fall from Belen to where the dam was constructed is about six-tenths of a foot, making the water level at Marks and at the site of the dam approximately the same. Beyond the site where the dam was planned, toward the south to Big creek, a part of Cassidy Bayou, a distance of six or seven miles, there is a fall of about eighteen inches. Big creek is really a lake three and one-half miles long, constituting a part of the watercourse of Cassidy Bayou. From Big creek to the Mark Ham place there is a considerable fall.
When the plans of the Cassidy Bayou drainage district were filed, and it was created, certain property owners living outside of the drainage district between the proposed dam and the mouth of Cassidy Bayou, where it empties into Coldwater river, and also property owners along Moore's Bayou, filed a bill to enjoin the damming of the stream, alleging that it was a running stream and watercourse, and the natural drainage for their lands, and that if such dam was constructed their land would be injured by the high waters of Coldwater river, and by the waters following an excessive period of rainfall in the territory drained by Moore's Bayou and other streams emptying into it. The injunction was granted upon the bill, and nothing was done about constructing the dam until the decision of this court in the Indian CreekDrainage District case, reported in 123 Miss. 301, 85 So. 312, when the drainage district took steps to bring the cause to a hearing in the chancery court. Some testimony was taken in the suit by agreement, and a consent decree was entered, reading as set out in Judge ANDERSON'S opinion.
After the entry of this decree or order, the engineer went to Marks, Miss., and inspected Cassidy Bayou and the territory there, with a view to locating the dam in accordance with the decree or order. He made observations and picked out a place where he thought the dam *Page 144 
could best be constructed with a flapper valve attachment, by and through which valve water, in low stages, would drain into Coldwater river, and when such river began to rise, and reached a certain height, this valve would automatically close, confining the waters of that river within its banks. The engineer made an estimate of the cost of constructing the dam, and had conversations with certain of the complainants (the appellants) with reference thereto, with a view to getting them to put up the money to construct the dam at that point in accordance with the decree or order. The engineer's testimony is to the effect that he could get no satisfaction out of the parties with whom he was talking; that they simply would not talk about the proposition; while polite, they would commit themselves to nothing.
The engineer reported to the board of drainage commissioners that, in his judgment, it would require approximately seven thousand dollars to construct the dam at Marks, but no plans and specifications were made and filed with the board, or served upon the complainants in the original bill. A notice was published, however, in the county paper having circulation in Marks and the adjacent territory, stating that the engineer had estimated the cost of the dam, with the flapper valve attachment, at seven thousand dollars, and that the drainage commissioners called upon the complainants in the original suit to pay over to the commissioners the money required by this estimate. Copies of this notice were directed to be mailed to each of the complainants, but the notice, instead of being signed by the Cassidy Bayou drainage district was signed, "Harris, Drainage District."
The complainants not paying in the money as directed by this notice, the Cassidy Bayou drainage district commissioners proceeded to construct the dam at the site originally selected by them, covered by the injunction in the former suit, and the dam was placed in Cassidy Bayou at the original point, without any further proceeding in *Page 145 
court. It appears that, after the beginning of the construction of this dam, there was some conversation between the engineer in charge of the construction and one of the complainants, Mr. Covington, in which the complainant expressed the view that it would be satisfactory to the complainants if the drainage commission would place the flapper valve attachment in the stream at a certain height. Work on the dam progressed and the valve was placed therein, but in front of it was a brick wall of a certain height. Afterwards the wall and valve were taken out and the dam made solid.
There was also a suit between the Cassidy Bayou drainage district and the board of supervisors of Quitman county over this dam, the board desiring a bridge to be constructed at that point and the dam removed, but the dam had been completed and a public road constructed over the top of it in lieu of the bridge. The complainants here were not parties to that suit, but the board of supervisors in that suit were perpetually enjoined from interfering with the dam as constructed. Some time after the construction of this dam, and before the present suit was instituted, the dam was dynamited during high water, and the water flowed through the crevasse in the dam for several hours, falling several inches below the level maintained above the dam before it was dynamited.
The present suit was instituted by the original complainants in the former suit, with the exception of P.B.M. Self. Mr. Self's land lay across Coldwater river from the mouth of Cassidy Bayou, and was not directly affected. He did not join in the last suit, preferring to take his own course in the matter. The present suit was filed, setting up the history of the transaction as above stated, and making the proceedings in the original suit, including all the pleadings and the consent decree above referred to, exhibits thereto, and the cause came on for hearing on bill, answer, and proof. The chancellor, after *Page 146 
hearing such cause, dismissed the present bill, here appealed from, permitting the dam to remain in Cassidy Bayou.
The complainants appealed from that decree to this court, contending that the consent decree precluded the drainage district from erecting the dam in the stream; that such district was not authorized to disregard that decree, but should have constructed the dam at the point selected near Marks, and then called upon them to pay the cost thereof; or that the commissioners of such district should have filed its plans and specifications, and estimate of materials, and of the cost of labor, and served the same upon the complainants; or that it should have proceeded by proper application to have the decree set aside for noncompliance, in which event they should have notice of, and hearing on, all pertinent matters in such suit. Complainants further contended that, if mistaken in this, still the decree of the court below was erroneous and wrongful, and should have been rendered for the complainants upon the proof in the case.
I think the first decree set out in Judge ANDERSON'S opinion was a valid decree, binding on the parties to it in all respects. The court certainly had jurisdiction of the subject-matter of the litigation, and the judge who originally sat in the case, and all of the attorneys therein, believed at the time that the court had jurisdiction to enter this decree, and there was no appeal from it; consequently it should have been treated as a final decree. That being true, it would be necessary to attack and set it aside by a bill of review, or by a bill for a fraud, or by an original bill setting up the nonperformance of the conditions by the appellants here, and having the court to set it aside, rather than ignore it. The first decree starts out by reciting: "Came on this cause this day for hearing and came all of the parties, complainant and defendant, by their solicitors, and a part of the evidence being taken and heard, all of the parties herein in open *Page 147 
court by their solicitors agreed upon a settlement of this suit as follows" — reciting the conditions upon which the suit was to be settled.
The bill was not dismissed, except on the condition that the various provisions be considered a decree and binding upon the parties. Under this decree it was necessary for the drainage district and its engineer to furnish the complainants with plans and specifications of the proposed flapper dam to be constructed at Marks. It provided that the location and construction of the said levee and dam, and the right of way for the same, was to be furnished by the complainant, and it was further provided that the complainants shall furnish and pay the defendant all of the cost of this project in excess of one thousand two hundred dollars, for the construction of the levee and dam across the said bayou at Marks, in accordance with such plans andspecifications as the said commissioner and engineer shallprovide, and, if necessary, pay for the land and right of way to close the bayou, as a location for the levee and dam, andfurnish the necessary material for the construction of the saiddam and levy. It was also provided that the dam should not be built at the original site, nor any other dam or levee across Cassidy Bayou, except as herein stipulated.
It will be seen from the recital of this decree that the complainants were to furnish the material for the construction of the flapper dam, and to buy the right of way and pay for the material used in constructing the dam in accordance with such plans and specifications as the drainage commissioners and the engineers shall provide. The complainants were not to turn over to the drainage commissioners or engineer such sum of money as they should call for, but should furnish such material and buy such right of way as the plans and the specifications provided called for. They were to pay such expenses in excess of one thousand two hundred dollars. *Page 148 
There is no proof in the record that any plans and specifications were filed anywhere, or that any complainant ever had notice that any were on file, or where they could be inspected. It is certainly not a reasonable construction of this decree to say that the parties must pay any sum of money called for by the engineer on a mere guess, or on his mere opinion about the amount needed. They were entitled to have the plans and specifications filed, so that they could see whether or not such plans and specifications were fair and reasonable, and were themselves to buy the materials called for in the market. There is nothing to show that the dam at that point, properly constructed to serve the purpose for which it was intended, would have cost the amount called for. There is only the statement of the engineer that in his estimation it would take that much.
When we take this statement into consideration, with the fact that the dam actually constructed only cost about two thousand dollars, and that it was built to a height of twelve feet, it does not appear probable that it would have cost seven thousand dollars, or anything like it. The complainants certainly had a right, before being called on to pay the money, to have the plans and specifications prepared and filed, so they could know what materials were necessary, and what the reasonable cost of the dam would be. They were, of course, not bound by the estimate of the engineer — there was nothing in the decree so providing; but they were only required to furnish what was actually necessary to construct a reasonable and proper dam at the point designated.
The complainants had an injunction in force at the time the agreed decree was entered, prohibiting the construction of the dam at the point where it was later constructed. If the court did not have jurisdiction to enter the decree, then the injunction would still be pending and in force, and the drainage commissioners could not ignore it, and substitute their own judgment as to whether *Page 149 
the contract had been breached, for that of the court. The complainants were entitled to a hearing, and the judgment of the court as to whether or not the contract had been breached.
It is a strange doctrine that a decree shall operate to dismiss a bill and get rid of an injunction, when it is not operative for any other purpose, and especially where it is provided in the most positive terms that the dam should not be constructed across Cassidy Bayou at the point where it was built, or at any other point than that stipulated in the decree.
I do not agree with the statement in the opinion that the dam constructed at Marks as provided in the first decree would not have been effective as protective for the district. In fact, it would have protected all the territory lying along Cassidy and Moore's Bayous, and both complainants and defendants would have been fully protected from flood waters by the construction of the dam at Marks, in accordance with the stipulation. I know of nothing that will preclude the commissioners from constructing the dam at that point, and they certainly had the power to consent to the decree that was entered in the cause.
It is true that the chancellor, in his final decree, recites that Cassidy Bayou, at the point where the dam in controversy is located, is not a running stream, except at the time of flood waters; but there is no testimony which can fairly be held to support this finding of facts. Cassidy Bayou, in fact, was a running stream throughout almost the entire year. Moore's Bayou was a large bayou, which emptied into Cassidy Bayou; and when Coldwater river was at low stage, water from these bayous ran into that river from a point where Moore's Bayou intersected Cassidy Bayou. These streams drain something like twenty thousand acres of land. They not only ran into Coldwater river, but, when the water is over three feet deep in Cassidy Bayou, it runs in a southwesterly *Page 150 
direction, and empties into the Tallahatchie river; and the lower reaches of Cassidy Bayou, towards said river, never become dry, while the part of the stream from the dam to Coldwater river only dries up in extremely dry weather. Numerous witnesses testify to this fact. Some of the witnesses tried to leave the impression that it is not a constantly running stream, and this is true in an extremely dry season; but the bed of the bayou never is entirely dry. It sometimes dries up in the fall, but there is running water a large part of the year.
It is true that a witness testified that at the place where the dam was built, or near that point, it was difficult to see which way the waters flowed by merely observing it. That is due to the level character of the country. The proof shows that the bed of the bayou is practically on a level from the Coldwater river to the dam. It does not vary in that distance of fourteen miles more than one and one-fourth inches. To the south of the dam the fall is greater. The stream has a well-defined bed and banks, and is a rather large bayou. When the water, whether from local causes or from a rise in the river, is over three feet deep, it flows to the south, emptying, as above stated, into the Tallahatchie river. Not only do these streams carry off the flood waters, but they serve as natural drainage for the local rainfall.
The proof shows that the real reason the agreement was not complied with (in my opinion) was that the drainage commissioners, after the decree was entered, discovered that another drainage district lying north of this district had been created, known as Deep Bayou, and into it certain other streams emptied, all finally flowing into Cassidy Bayou.
The notice given, set forth in Judge ANDERSON'S opinion, to the complainants to pay over the sum of seven thousand dollars, was not signed by the Cassidy Bayou drainage district commissioners, but was signed by another drainage district's commissioners. This notice, *Page 151 
however, did not anywhere state that there were any plans or specifications filed, to be inspected, or any which could be inspected, for the purpose of determining whether the estimates were correct, and just what materials and money would be needed.
I have carefully re-read the engineer's testimony, and, taking it as a whole, and giving it a fair construction, it does not, in my judgment, warrant the conclusion that Cassidy Bayou was not a running stream. Practically all streams in the Delta are flat and shallow. In other words, the water is sluggish, and the banks are not high. Cassidy Bayou, from Coldwater river to where is empties into the Tallahatchie river, is continuously a stream in which water flows practically all the year — certainly a large part of the year.
I think the proof shows conclusively that Cassidy Bayou is a running stream; that the property owners abutting thereon and on Moore's Bayou — which drains into Cassidy Bayou — are entitled to have this stream remain as it has been from time immemorial; and that this conclusion is not affected by the cases of IndianCreek Dist. v. Garrott, 123 Miss. 301, 85 So. 312, and Jones
v. George, 126 Miss. 576, 89 So. 231, relied upon by the appellee, the Cassidy Bayou drainage district. These cases do not overrule Ferris v. Wellborn, 64 Miss. 29, 8 So. 165, norBelzoni Drainage Dist. Commission v. Winn, 98 Miss. 359, 53 So. 778. The case of Ferris v. Wellborn, supra, was decided in October, 1886. The opinion is short, and defines a water course. The court, speaking through Judge CAMPBELL, said:
"The proof is that Prairie creek is a natural channel, one-half or three-fourths of a mile long, with defined bed and banks, of varying width and depth, through which water is conveyed and discharged into the low land adjacent to Plum creek. It is undoubtedly a watercourse whenever there is water to run in it, and the fact that it is most of the time dry or not running is not enough to *Page 152 
deprive it of the character of a water course, with its incidents, among which is the right of the riparian owner to have it remain as nature made it as a drain for the adjacent land."
The Belzoni Drainage District case cites this definition and approved it. In the case before us, Cassidy Bayou is a running stream, except in extremely dry seasons. It drains the rainfall, springs, and seepage from a large territory and has all of the essentials of a watercourse. It is a stream eighty to ninety miles in length, according to its meanderings, and drains an important watershed. Originally this bayou drained a large territory northwest of Belen, extending from twenty to thirty miles to Jonestown, on Moore's Bayou; other streams from the north emptying into it. Some years before the present suit arose, another drainage project was laid out from Swan Lake through certain territory to Sunflower river, and some of the waters flowing into Moore's Bayou were diverted and carried into Sunflower river. The waters drained by Cassidy Bayou and Moore's Bayou are not merely vagrant flood waters, or overflow waters from the Coldwater river, but, as stated above, Cassidy Bayou drains a large territory of rainfall, spring seepage and other sources of flowage.
In Leflore County v. Cannon, 81 Miss. 334, 3 So. 81, the court said: "`Aqua currit et debet currere ut currere solebat'
is a maxim as old as the common law on waters. This record shows that the board was about to dam up a stream known as `Burr Bayou,' where the water, left alone, would run as it ought to run, and was used to run from time immemorial. By this dam irreparable injury would have been inflicted, as the bill charges and the demurrer admits, on the complainants. Under our Constitution and laws, neither municipalities, nor counties, nor the sovereign state itself can damage the humblest individual, in violation of the maxim, except in the lawful exercise of the right of eminent domain, and then not *Page 153 
without previous compensation ascertained by lawful methods. This is true, regardless of the benefit to the public at large."
The court, in the case of Indian Creek Drainage Dist. v.Garrott, 123 Miss. 301, 85 So. 312, said: "The Cannon andGarrier cases [103 Miss. 324, 60 So. 326], supra, come nearest to being in point for appellees, but we have discussed these cases in the light that they were not dealing with the question of defending against vagrant flood waters."
It will be seen from this opinion that the court did not intend to disturb the rule announced in that case, but merely held that it was not applicable to the controversy then before the court, which dealt entirely with vagrant flood water. The theory of both the case of Indian Creek Drainage Dist. v. Garrott, and ofJones v. George, supra, was to enable landowners to fight vagrant flood waters and overflow waters by confining the waters within the stream or within circumscribed limits, in order to protect their land from such overflow. In Jones v. George,supra, it was held, in the third syllabus, that "A riparian proprietor is entitled to the free flow of water in rivers secured from undue interruption," and in the fourth syllabus that "a riparian proprietor or drainage district is entitled to erect levees or such other works as will protect its lands from the accidental or extraordinary flood waters of a stream. No other riparian owner can complain of this action because of injury thereby inflicted upon him."
At page 583 of 126 Miss. (89 So. 233) the court said: "It is the law that the free flow of water in rivers secured from undue interruption is an undoubted right of a riparian proprietor. Riparian proprietors are protected from undue interference created by obstruction to this flow. To this rule, however, there is a well-recognized exception, namely, that other proprietors, in case of accidental or extraordinary floods, are entitled to erect such *Page 154 
works as will protect them from the consequences of the flood, and that no other riparian owner is entitled to complain of such action upon the ground of injury inflicted thereby, because all, as a result of an extraordinary and accidental condition, are entitled to the common right to construct works for their own protection. That this is not only the law in the different states of these United States, but that it is also the law of the European countries, is conclusively demonstrated by the masterly opinion of the late Chief Justice WHITE in the case of Cubbins
v. Mississippi River Com., 241 U.S. 351, 36 S. Ct. 671, 60 L. Ed. 1041."
It will be seen from a careful reading of these opinions that it was extraordinary flood waters or vagrant waters with which the court was dealing, and that it was not the intention of the court to overrule the cases of Ferris v. Wellborn andLeflore County v. Cannon, supra. The facts dealt with in the cases of Indian Creek Drainage Dist. v. Garrott and Jones
v. George, supra, are not such as are dealt with in the instant case. If the drainage district, or any other organization, were permitted to dam up the channel of running streams, and turn back the waters upon the abutting property owners on the upper reaches of the stream, great injury would result therefrom, with but little benefit. The drainage district and the abutting property owners may do what is reasonable to confine the flood waters within the banks of the stream, and to prevent their escaping and overflowing their lands; but the drainage laws do not contemplate the obstruction and damming up of streams with well-defined beds and banks, through which water flows, as a watercourse, a considerable portion of the year. Channels of streams may be straightened, deepened, and widened in appropriate cases, but they are not to be completely filled up so as to prevent water flowing according to its immemorial custom. *Page 155 
It is contended that the proof does not show damage. I am unable to agree with this point of view — the proof does show, conclusively, that the water was backed up over the lands of the adjacent owners in amounts and places not subject theretofore to overflow, when the dam was not in Cassidy Bayou. The abutting property owners are entitled to have this stream continued as an open, flowing stream. This is a valuable right, and damage would necessarily and logically follow their being deprived of it.